UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-2398


CLARA LEWIS BROCKINGTON,

                     Plaintiff - Appellant,

              v.

SALEM UNITED METHODIST CHURCH; THE UNITED METHODIST
CHURCH SOUTH CAROLINA CONFERENCE; COUNCIL OF BISHOPS; REV.
BRYAN MUNGO, Pastor; BISHOP L. JONATHAN HOLSTON; REV. TERRY
FLEMING; KENNETH CARTER, JR.; CYNTHIA FIERRO HARVERY, Council
of Bishops; BRUCE R. OUGH, Council of Bishops; DORETHIA BAILEY;
JANICE ALEXANDER HOWARD; MAXINE MCCLAINE,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:19-cv-02050-RBH)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clara Lewis Brockington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clara Lewis Brockington appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice her amended

complaint for lack of subject matter jurisdiction. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Brockington v. Salem United Methodist Church, No. 4:19-cv-02050-RBH (D.S.C. Nov. 5,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2